                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 PRENTICE FARRELL ANDERSON,                     )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.:   3:19-CV-281-TAV-HBG
                                                )
 LOGAN GIBBSON,                                 )
                                                )
               Defendant.                       )


                                   JUDGMENT ORDER

        For the reasons expressed in the memorandum opinion filed herewith, Defendant’s

 motion for summary judgment [Doc. 34] is GRANTED, and this pro se prisoner’s

 complaint is DISMISSED WITHOUT PREJUDICE.

        Because the Court CERTIFIED in the memorandum opinion that any appeal taken

 from this decision would not be taken in good faith, should Plaintiff file a notice of appeal,

 he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24.

        The Clerk is DIRECTED to close this case.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT



Case 3:19-cv-00281-TAV-HBG Document 42 Filed 03/16/21 Page 1 of 1 PageID #: 222
